
	

114 HR 4564 : Robert Emmet Park Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4564
		IN THE SENATE OF THE UNITED STATES
		September 26, 2016ReceivedAN ACT
		To redesignate the small triangular property located in Washington, DC, and designated by the
			 National Park Service as reservation 302 as Robert Emmet Park, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Robert Emmet Park Act of 2016. 2.FindingsCongress finds as follows:
 (1)Robert Emmet was one of Ireland’s most prominent historical figures, having led an effort to secure Irish independence in 1803.
 (2)Although Emmet’s efforts initially failed, they succeeded in inspiring new generations of Irish men and women to struggle for independence.
 (3)For his efforts to gain Irish independence, Emmet was found guilty of treason and sentenced to death by hanging.
 (4)Robert Emmet’s Speech from the Dock motivated many of the efforts that led to an independent Ireland following 1916's Easter Rising; (Emmet famously said that To [Ireland] I sacrificed every selfish, every lasting sentiment * * * I wished to place her independence beyond the reach of any power of earth * * * to procure for my country the guarantee which Washington procured for America * * * to exalt her to that proud station in the world.). Emmet was strongly influenced by American democracy and the American Revolution.
 (5)Emmet had family members similarly admiring of the United States and dedicated to the cause of Irish independence, including his brother Thomas Addis Emmet who went on to become a prominent Attorney General of New York.
 (6)Emmet has been revered by generations of Irish-Americans for his leadership, courage, and sacrifice.
 (7)Fifty years ago on April 22, 1966, the Robert Emmet Statue was dedicated on a small parcel of National Park Service land (reservation 302) at the corner of 24th Street NW and Massachusetts Avenue NW in Washington, DC.
 (8)Robert Emmet’s statue is the central feature of reservation 302. (9)Many leading Members of Congress, including Speaker of the House John W. McCormack and Senators Everett Dirksen and Mike Mansfield served on the Robert Emmet Statue Dedication Committee.
 (10)Other members of that committee and participants in the dedication ceremony included Secretary of the Interior Stewart Udall, Representative Michael Kirwan, Ambassador of Ireland William P. Fay, and Rector of St. Matthews Cathedral John K. Cartwright.
			3.Redesignation of Robert Emmet Park
 (a)RedesignationThe small triangular property designated by the National Park Service as reservation 302, shall be known as Robert Emmet Park.
 (b)ReferenceAny reference in any law, regulation, document, record, map, paper, or other record of the United States to the property referred to in subsection (a) is deemed to be a reference to Robert Emmet Park.
 (c)SignageThe Secretary of the Interior may post signs on or near Robert Emmet Park that include one or more of the following:
 (1)Information on Robert Emmet, his contribution to Irish Independence, and his respect for the United States and the American Revolution.
 (2)Information on the history of the statue of Robert Emmet located in Robert Emmet Park.  Passed the House of Representatives September 22, 2016.Karen L. Haas,Clerk. 